PER CURIAM.
Arthur T. Mobley seeks to appeal the district court’s orders denying his motion filed under 28 U.S.C.A. § 2255 (West Supp.2001), and denying his motion for reconsideration. We have reviewed the record and the district court’s opinion and find no reversible error. Accordingly, we deny a certificate of appealability and dismiss the appeal on the reasoning of the district court. See United States v. Mobley, Nos. CR-96-51; CA-01-134-AM (E.D. Va. filed July 31, 2001 & entered Aug. 1, 2001; filed Sept. 27, 2001 & entered Sept. 28, 2001). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.